DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 6, “the repeating according to step d)” is indefinite.  There is no repeating in step d).  Does the applicant mean step e), which has repeating of steps b)-d) or is this a limiting adding a step of repeating d) only?  Furthermore, step d) “circulating the gas mixture” is a continuous event.  It is unclear what it means to circulate for a predetermined number of times.  For purposes of examination, any sensor reading during circulation will read on this limitation, as any circulation during the polling time of a sensor can be seen as a predtermined amount of circulation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Schwieters et al. (U.S. Publication No. 2016/0320362, hereinafter Schwieters).
	With respect to Claim 1, Schwieters discloses a method for adapting a concentration of a sample gas in a gas mixture to be analysed by a gas chromatograph assembly [see fig 1 unless otherwise noted], the gas chromatograph assembly comprising
   a sample gas inlet [20] for introducing a sample gas [from 4] to be analysed,
   a secondary gas inlet [outlet of 1],
   a gas chromatograph sensor [13], a gas chromatograph column [12], and a gas chromatograph bypass [25] parallel to the column,
   wherein the method comprises 
   a) introducing an amount of sample gas [from 4 into 5] through the sample gas inlet [20], 
   b) introducing an amount of secondary gas [helium] through the secondary gas inlet [outlet of 1], 
   c) mixing the sample gas and the secondary gas to a gas mixture [mixes in 2] and conducting the gas mixture via the gas chromatograph bypass [25], 
   d) circulating the gas mixture in a gas conducting loop [ path from 20 to 9 to 22 to 5 and back to 20] comprising the gas chromatograph bypass [25] and the gas chromatograph sensor [13], 
   e) repeating steps b), c) and d) without step a) to gradually reduce the concentration of sample gas within the gas mixture until the concentration of sample gas within the gas mixture reaches a desired predetermined level, [para 81 describes actuating 14 based on the measured concentration]
   f) analysing the gas mixture thus obtained by means of gas chromatography employing the gas chromatograph column and the gas chromatograph sensor.  [para 81 analyzing concentration]
	With respect to Claim 2, Schwieters discloses that the sample gas concentration is measured during or before step d) to determine whether the sample gas concentration has reached the predetermined level.  see para 81, concentration reads at 13 determine if valve 14 opens, which in turn controls the circulation of the gas mixture.
	With respect to Claim 6, Schwieters discloses that the repeating according to step d) is performed a predetermined number of times without measuring the sample gas concentration.  
	With respect to Claim 10, Schwieters discloses that during step c) both the sample gas inlet and the secondary inlet are separated from the gas conducting loop.  The inlets introduce gas into the loop but are not part of the loop.  
	With respect to Claim 11, Schwieters discloses a gas chromatograph assembly for adapting a concentration of a sample gas in a gas mixture to be analysed according to the method of claim 1, comprising a sample gas inlet [20] for introducing a sample gas [from 4] to be analysed, a secondary gas inlet [1’s outlet], a gas chromatograph sensor [13], a gas chromatograph column[12], and a gas chromatograph bypass [25] arranged parallel to the gas chromatograph column for bypassing the same, and a gas conducting loop [path from 20 to 9 to 22 to 5 and back to 20] comprising the gas chromatograph bypass and the gas chromatograph sensor.
	With respect to Claim 14, Schwieters discloses that the gas conducting loop comprises a gas chromatograph valve [15] adapted to switch between the gas chromatograph column [12] and the gas chromatograph bypass [25] to conduct gas either through the gas chromatograph column or the gas chromatograph bypass into the gas chromatograph sensor.
	With respect to Claim 15, Schwieters discloses that the gas conducting loop comprises a gas chromatograph valve [15] adapted to switch between the gas chromatograph column and the gas chromatograph bypass to conduct gas either through the gas chromatograph column or the gas chromatograph bypass into the gas chromatograph sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwieters in view of Noguchi, (U.S. Patent No. 4,220,040, hereinafter Noguchi).
	With respect to Claim 3, Schwieters does not disclose that the measuring of the sample gas concentration during or before step d) is performed with a secondary sensor assembly.
	Noguchi discloses measuring concentration both with a gas chromatograph 42 and an infrared sensor 40, see fig 21.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwieters by adding that the measuring of the sample gas concentration during or before step d) is performed with a secondary sensor assembly for the benefit of increased accuracy and redundancy, by comparing both sensor readings.  
	With respect to Claim 4, the combination of Schwieters and Noguchi disclose that during step a) the sample gas from the sample gas inlet is conducted through the secondary sensor assembly and to the gas chromatograph sensor.  Note sample gas must get to both sensors for both sensors to give concentration values.
	With respect to Claim 5, the combination of Schwieters and Noguchi disclose that the gas conducting loop further comprises the secondary sensor assembly.  Note sample gas must get to both sensors for both sensors to give concentration values.
	With respect to Claim 12, Schwieters does not disclose further comprising a secondary sensor assembly for measuring the sample gas concentration during or before step d).
	Noguchi discloses measuring concentration both with a gas chromatograph 42 and an infrared sensor 40, see fig 21.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwieters by adding that the measuring of the sample gas concentration during or before step d) is performed with a secondary sensor assembly for the benefit of increased accuracy and redundancy, by comparing both sensor readings.  

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwieters in view of Wapelhorst (U.S. Publication No. 2016/0061798, hereinafter Wapelhorst).
	With respect to Claim 7, Schwieters does not disclose that the gas conducting loop comprises a gas modulation valve adapted to alternatingly connect either of the sample gas inlet and the secondary gas inlet with the gas conducting loop.
	Wapelhorst discloses valves 40 and 41 to control the flow of sample and carrier gasses.  See fig 2.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwieters such that the gas conducting loop comprises a gas modulation valve adapted to alternatingly connect either of the sample gas inlet and the secondary gas inlet with the gas conducting loop for the benefit of more control over the flow of gases.  For example, closed valves would make it easy to sWapelhorst sample and carrier supply tanks or to cut off flow in case of a leak in a line.  
	With respect to Claim 8, the combination of Schwieters and Wapelhorst disclose that during step a) the gas modulation valve connects the sample gas inlet with the gas conducting loop while separating the secondary inlet from the gas conducting loop.  Note that being able to separately introduce the sample and the carrier by actuating the modulation valve would allow greater control of introduced gases.  See Wapelhorst’s valves 40 and 41.
	With respect to Claim 9, the combination of Schwieters and Wapelhorst disclose that during step b) the gas modulation valve connects the secondary gas inlet with the gas conducting loop while separating the sample gas inlet from the gas conducting loop.  Note that being able to separately introduce the sample and the carrier by actuating the modulation valve would allow greater control of introduced gases.  See Wapelhorst’s valves 40 and 41.
	With respect to Claim 13, Schwieters does not disclose that the gas conducting loop comprises a gas modulation valve adapted to alternatingly connect either of the sample gas inlet and the secondary gas inlet with the gas conducting loop.
	Wapelhorst discloses valves 40 and 41 to control the flow of sample and carrier gasses.  See fig 2.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwieters such that the gas conducting loop comprises a gas modulation valve adapted to alternatingly connect either of the sample gas inlet and the secondary gas inlet with the gas conducting loop for the benefit of more control over the flow of gases.  For example, closed valves would make it easy to sWapelhorst sample and carrier supply tanks or to cut off flow in case of a leak in a line.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855